 

 

Case 1:20-cv-00153-JRH-BKE Document 19 Filed 04/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT PED

oi
U.S.0 sii T COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA © *"nyieust/, OLY
AUGUSTA DIVISION 202] APR ib A I 38
QUINT L. EVANS, ) ven JV. AKA.
) S0. 3A.
Plaintiff, )
)
v. ) CV 120-153
)
SHERIFF RICHARD ROUNDTREE; )
WARDEN CHARLES SAMUELS; and )
CHARLES B. WEBSTER DETENTION )
CENTER, )
)
Defendants. )
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 16.)
Accordingly, the Court OVERRULES the objections and ADOPTS the Report and
Recommendation of the Magistrate Judge as its opinion. Therefore, the Court DISMISSES
Plaintiff's amended complaint for failure to state a claim upon which relief may be granted,
and because Plaintiff fails to state a claim, the Court also DENIES the “Motion for
Immunity/Awards,” (doc. no. 18). Finally, the Court CLOSES this civil action.

SO ORDERED this [bt say of April, 2021, at Augusta, Georgia.

 

 

J. RAN TL CH TEE JUDGE
UNITEDATATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
